UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ROY A. DURHAM, JR., Case No. 1113-cv-226
Plaintiff, Black, .l.
Litkovitz, M.J.
vs.
ROB JEFFREYS, et al., ORDER
Defendants.

Plaintiff, a former inmate at the Warren Correctional Institution (“WCI”) in Lebanon,
Ohio initiated this action in April 2013 by filing a pro se complaint under 42 U.S.C. § 1983
challenging his treatment at WCI Where he was incarcerated from October 201 1 to April l, 2012.
This matter is before the Court on several of plaintiffs pretrial motions for stay of proceedings
and extensions of time. (Docs. 174, 175, 180, 181, 182, 183).

Plaintiff has filed a “motion to prevent a miscarriage of justice.” (Doc. 174). In this
motion, plaintiff moves for a temporary stay of proceedings or an appointment of counsel
because of writing restrictions With his right hand. (Doc. 174 at 1). Plaintiff attaches a work
status form dated September 27, 2018, purportedly signed by his doctor, that states he is unable
to engage in work using his right hand, including Writing. (Doc. 174-l). In subsequent motions,
plaintiff has amended the length of time needed to respond to defendants’ motion for summary
judgment and continues to allege that a stay is necessary due to his recovery from hand surgery.
(See Docs. 175, 180, 181, 182). Plaintiff alleges that “[t]he discomfort and pain slows his
progress in writing along with his psychological conditions which Within itself has [sic] a
negative effect on his ability to focus at times and complete tasks.” (Doc. 175 at 4). Plaintiff
attaches a “work status report,” purportedly signed by his doctor on November 5, 2018, that

states that plaintiff “may benefit from appointed/hired paralegal or assistant” if he continues to

have pain in his right hand. (Doc. 175-l). Plaintiff states that he was seen in the emergency
room and was prescribed medications for sleep and headaches (Doc. 180 at 2).

In the most recently filed motion, plaintiff moves the Court to reconsider its August 2018
Order denying his motion to stay, or to alternatively grant a stay of proceedings for 120 days.
(Doc. 183 at 1). Plaintiff continues to allege that the surgery on his right hand and the recovery
time needed for his hand impairment justify a stay of proceedings (Id. at 5). Plaintiff alleges
that his doctor provided an updated work excuse form on Septernber 27, 2018, which indicates
he is unable to write. (Id.) (citing Doc. 174-l).

Plaintiff’s motions (Docs. 174, 175, 180, 181, 182, 183) are DENIED. After review of
plaintiffs motions and attachments, the Court finds that plaintiff has failed to show good cause
for reconsideration of the Court’s August 2018 Order denying his motion to stay and has failed
to show good cause justifying a 120 day stay of proceedings in this lawsuit. Plaintist updated
work status forms from September 27, 2018 and November 5, 2018 again do not indicate the
length of time plaintiff may be unable to use his right hand, and a stay of proceedings for 120
days given the nature of plaintiffs hand impairment appears inordinately long and unnecessary
This case has a complex procedural history and has been on the Court’s docket since 2013.
Contrary to the interest of judicial economy and fairness to defendants, a stay of proceedings for
120 days would needlessly delay a resolution of this matter. In addition, for the reasons
previously stated by this Court (Doc. 66), plaintiff has articulated no exceptional circumstances
justifying an appointment of counsel in this case. Plaintiff is ORDERED to file a response in
opposition to defendants’ motion for summary judgment (Doc. 178) within twenty-eight (28)
days of the date of this Order or risk dismissal of his lawsuit under Fed. R. Civ. P. 41(b) for

failure to prosecute

IT IS SO ORDERED.

Date: ///5”? M‘*L //M

Karen L. Litkovitz
United States Magistrate Judge

